IN THE SUPREME COURT OF TEXAS

                                 No. 09-0924

              IN RE  EXMARK MANUFACTURING COMPANY INCORPORATED

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed November  5,  2009,
is granted.   The order dated  July  21,  2009,  in  Cause  No.  C-413-09-C,
styled Rodolfo Luis  Castillo,  Jr.  and  Yadira  Ivette  Arroyo  v.  Exmark
Manufacturing Company  Incorporated,  The  Toro  Company,  and  Young  Men's
Christian Association of the Greater Houston Area,  in  the  139th  District
Court of Hidalgo County, Texas, is stayed  pending  further  order  of  this
Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  November
19, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 9, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk